 Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 1 of 16 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    ALLEN CHAIDEZ,                                   Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    COMMUNICATIONS SYSTEMS, INC.,
    ROGER H.D. LACEY, ANITA KUMAR,
    STEVEN C. WEBSTER, RANDALL D.
    SAMPSON, RICHARD A. PRIMUTH,
    and MICHAEL ZAPATA,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Allen Chaidez (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against Communications Systems, Inc. (“Communications

Systems” or the “Company”) and its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated

                                                1
 Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 2 of 16 PageID #: 2




thereunder by the SEC, 17 C.F.R. § 240.14a-9, in connection with the sale of the Company’s

“Transition Networks” and “Net2Edge Limited” businesses (i.e., its Electronics & Software

(“E&S”) segment) to Lantronix, Inc (“Lantronix”) (the sale referred to as the “Proposed

Transaction”).

       2.        More specifically, on April 28, 2021, the Company entered into a securities

purchase agreement with Lantronix pursuant to which the Company shall receive approximately

$25 million in cash plus earnout payments of up to $7 million based upon achieving certain

revenue milestones in connection with the Proposed Transaction.

       3.        On June 15, 2021, Defendants caused to be filed with the SEC a Schedule 14A

Definitive Proxy Statement (the “Proxy Statement”) in connection with the Proposed Transaction.

       4.        The Proxy Statement, which recommends that the Company’s stockholders vote in

favor of, among other things, the Proposed Transaction, omits and/or misrepresents material

information concerning: (1) the financial analyses performed by Communications Systems’s

financial advisor, Northland Securities, Inc. (“Northland”), in connection with its fairness opinion;

and (2) the sales process leading up to the Proposed Transaction.

       5.        These material misrepresentations and omissions prevent the Company’s

shareholders from making a fully informed voting decision relating to the Proposed Transaction.

Accordingly, the Company’s shareholders will be irreparably harmed if these material

misrepresentations and omissions are not remedied before the anticipated shareholder vote on the

Proposed Transaction, currently scheduled for July 28, 2021.

                                 JURISDICTION AND VENUE

       6.        The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the




                                                 2
 Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 3 of 16 PageID #: 3




SEC (17 C.F.R. § 240.14a-9).

       7.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District and the alleged misstatements entered and the

subsequent damages occurred in this District.

       9.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       10.     Plaintiff is, and has been at all relevant times hereto, an owner of Communications

Systems common stock.

       11.     Defendant Communications Systems, through its subsidiaries, provides

connectivity infrastructure products and services for deployments of broadband networks

worldwide. The Company is incorporated in Minnesota. The Company’s common stock trades on

the NASDAQ under the ticker symbol, “JCS.”

       12.     Defendant Roger H.D. Lacey (“Lacey”) is Executive Chairman of the Board of the

Company.

       13.     Defendant Anita Kumar (“Kumar”) is Chief Executive Officer (“CEO”) and a

director of the Company.

       14.     Defendant Steven C. Webster (“Webster”) is a director of the Company.




                                                  3
 Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 4 of 16 PageID #: 4




       15.     Defendant Randall D. Sampson (“Sampson”) is a director of the Company.

       16.     Defendant Richard A. Primuth (“Primuth”) is a director of the Company.

       17.     Defendant Michael Zapata (“Zapata”) is a director of the Company.

       18.     Defendants Lacey, Kumar, Webster, Sampson, Primuth, and Zapata are collectively

referred to herein as the “Individual Defendants.”

       19.     Defendants Communications Systems and the Individual Defendants are

collectively referred to herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. Background of the Company and the Proposed Transaction

       20.     Communications Systems classifies its businesses into two segments, E&S and

Services & Support (“S&S”).

       21.     According to the Company, its E&S segment designs, develops, and sells

Intelligent Edge solutions that provide connectivity and power through Power over Ethernet

products and actionable intelligence to end devices in an Internet of Things ecosystem through

embedded and cloud-based management software. This segment also offers products such as

media converters, network interface cards, and Ethernet switches. The E&S segment’s products

are used in various markets, including federal government, enterprise, service provider, industrial,

security, and surveillance markets.

       22.     According to the Company, its S&S segment provides software-designed wide-area

network and other technology solutions that address IT challenges, including network resiliency,

security products and services, network virtualization, and cloud migrations, IT managed services,

wired and wireless network design and implementation, and converged infrastructure

configuration, deployment and management. This segment primarily serves vertical markets such




                                                4
 Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 5 of 16 PageID #: 5




as healthcare, education, and commercial business.

       23.     On March 2, 2021, the Company announced it had entered into a definitive merger

agreement with privately held Pineapple Energy LLC (“Pineapple”), an operator and consolidator

of residential solar, battery storage, and grid services solutions. A meeting of the Company’s

shareholders is expected to be held later in 2021 to vote on whether to approve that transaction.

       24.     When the merger with Pineapple was announced, the Company stated its intention

“to divest substantially all its current operating and non-operating assets, including its [E&S]

business, its [S&S] business, real estate holdings, and cash, cash equivalents, and investments.”

According to the Company, the sale of its E&S segment is part of its “strategy to monetize [its]

assets for the benefit of the [Communications Systems] shareholders existing prior to the effective

date of the proposed merger with Pineapple.”

       25.     On April 29, 2021, the Company announced that it had signed a definitive securities

purchase agreement with Lantronix to sell its Transition Networks and Net2Edge businesses for a

“base price of $25.0 million to be paid at closing, subject to a working capital adjustment following

the closing, plus up to an additional $7.0 million in earnout payments based on revenue milestones

for the Transition Networks and Net2Edge businesses in the two 180-day periods after closing of

the sale.” The Proposed Transaction requires the approval of the holders of at least two-thirds of

the Company’s common stock outstanding and entitled to vote. See Proxy Statement 4. The press

release announcing the Proposed Transaction states, in pertinent part:

           Communications Systems to Sell its Transition Networks and Net2Edge
          Businesses for $25.0 Million Paid at Closing Plus up to an Additional $7.0
                                Million in Earnout Payments

              Following closing, CSI intends to distribute $3.50 cash per share or
          approximately $35 million to its shareholders from the net sale proceeds and
                                     other available cash




                                                 5
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 6 of 16 PageID #: 6




    April 29, 2021 08:00 AM Eastern Daylight Time

    MINNETONKA, Minn.--(BUSINESS WIRE)--Communications Systems, Inc.
    (NASDAQ: JCS) (“CSI” or the “Company”), an IoT intelligent edge products and
    services company, today announced that it entered into a definitive securities
    purchase agreement (“Purchase Agreement”) with Lantronix, Inc. (Nasdaq: LTRX)
    (“Lantronix”), to sell the Company’s Transition Networks and Net2Edge
    businesses to Lantronix for a base price of $25.0 million to be paid at closing,
    subject to a working capital adjustment following the closing, plus up to an
    additional $7.0 million in earnout payments based on revenue milestones for the
    Transition Networks and Net2Edge businesses in the two 180-day periods after
    closing of the sale.

    The sale of these businesses requires CSI shareholder approval and is also subject
    to customary closing conditions. Assuming CSI’s shareholders approve the
    transaction, it is expected to close in June 2021. The Transition Networks and
    Net2Edge businesses represent substantially all of the assets of the Company’s
    Electronics & Software segment, which had 2020 revenues of $34.5 million.

    Concurrently with the closing of the Purchase Agreement, CSI and Lantronix will
    enter into a Transition Services Agreement under which CSI will perform
    administrative and IT services and license office, warehouse and production space
    at its Minnetonka, MN facility for the transferred businesses for up to twelve
    months.

    Lantronix is a global provider of Software as a Service (SaaS), connectivity
    services, engineering services, intelligent hardware solutions for the Internet of
    Things (IoT) and Remote Environment Management (REM).

    Roger Lacey, Executive Chairman of CSI, commented, “This transaction is
    integrally related to our previously announced merger with Pineapple Energy, LLC
    (“Pineapple”), a growing U.S. operator and consolidator of residential solar, battery
    storage, and grid services solutions. When we announced the merger with
    Pineapple, we also announced we planned to substantially divest all of our existing
    businesses, real estate holdings, and cash, cash equivalents, and investments and
    distribute available sale proceeds from any pre-merger divestitures, together with
    other available cash in the form of a cash dividend to existing CSI shareholders
    prior to the effective date of the Pineapple merger.

    “While we do not yet know the exact amount and timing of the cash dividends,
    related to this transaction, we intend to distribute $3.50 per share or approximately
    $35.0 million (which would include the $1.00 per share dividend mentioned in the
    Company’s March 2, 2021 press release), consisting of proceeds from the sale of
    the Transition Networks and Net2Edge businesses and other available cash after
    closing the sale of these businesses, but prior to the closing of the CSI-Pineapple



                                             6
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 7 of 16 PageID #: 7




    merger. We will provide more information about the payment of dividends in the
    future.”

    For more information about the previously announced CSI-Pineapple merger
    visit https://www.commsystems.com/investor-resources.

    Anita Kumar, CSI’s CEO commented, “We are confident that we have found a
    great home for the employees and customers of Transition Networks and Net2Edge
    at Lantronix. There is a growing need for actionable insight with more intelligence,
    computing, analytics and ubiquitous connectivity at the edge of networks.
    Transition Networks’ portfolio of Intelligent Edge power and connectivity products
    that deliver key solutions in Smart Cities, Smart Buildings and Intelligent
    Transportation Systems will accelerate Lantronix’ ability to deliver Intelligent
    hardware and software solutions for the Internet of Things (IoT). With Lantronix’
    commitment to continued investment in this space through its purchase of the
    Transition Networks and Net2Edge businesses and the broader scale that will now
    become available to Lantronix, we expect this business to grow. Becoming part of
    Lantronix will not only offer the ability to continue our long tradition of quality
    products and exceptional customer support, but at the same time offer our
    customers a broader product offering with Lantronix’ IoT gateways and out of band
    management solutions.”

    Dr. Kumar continued, “Lantronix will continue to keep a presence in Minnesota
    where Transition Networks is currently headquartered. Our team will be working
    closely with Lantronix to support our customers during the transition process
    without disruption.”

    Any statement about the Purchase Agreement and the transactions described in this
    press release is a summary and subject to the terms of the Purchase Agreement,
    which will be filed as an exhibit to a filing with the Securities and Exchange
    Commission (“SEC”), and to other SEC filings. The Company currently expects to
    file a preliminary proxy statement for its 2021 Annual Meeting of Shareholders and
    approval of the Purchase Agreement in early May 2021 with the meeting to be held
    in late June 2021, and closing to occur shortly after the meeting. See “Important
    Information and Where to Find It,” set forth below.

    Additional Legacy CSI Assets

    In addition to its Transition Networks and Net2Edge businesses, CSI assets
    remaining to be sold include the Services & Support operating segment (JDL
    Technologies and Ecessa Corporation), which had revenues of $8.8 million in 2020,
    the Company’s headquarters building in Minnetonka, Minnesota, currently listed
    for $10.0 million, and real estate in Hector, Minnesota, currently listed for $1.2
    million. In addition to any cash dividends paid prior to the CSI-Pineapple merger,
    as previously disclosed, CSI shareholders immediately prior to this merger (i) will

                                            7
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 8 of 16 PageID #: 8




    receive a Contingent Value Right that will entitle them to 90% of the net proceeds
    of any legacy CSI assets that are sold within 18 months after the CSI-Pineapple
    merger and (ii) will have a continuing interest as shareholders in the combined CSI-
    Pineapple post-merger entity.

    Update on CSI Private Financing

    Consistent with CSI’s previously disclosed plans, on April 11, 2021, CSI entered
    into a non-binding Letter of Intent for debt and equity financing (“Financing”). The
    Financing is subject to the negotiation and execution of a definitive securities
    purchase agreement and continuing investor due diligence and would be subject to
    CSI shareholder approval. CSI expects the Financing would close concurrently
    with closing of consummation of the CSI-Pineapple merger. Assuming the
    successful conclusion of Financing, CSI-Pineapple would use the Financing
    proceeds to refinance the Pineapple existing debt and to provide ongoing working
    capital, funds for future capital expenditures, and capital for general corporate
    purposes.

    About Communications Systems, Inc.

    Communications Systems, Inc., which has operated as an IoT intelligent edge
    products and services company, has announced its planned merger with Pineapple
    Energy. After the Pineapple merger, the Company will be positioned to grow
    organically and to acquire and grow leading local and regional solar, storage, and
    energy services companies nationwide. The vision is to power the energy transition
    through grass-roots growth of solar electricity paired with battery storage on
    consumers' homes.

    About Lantronix

    Lantronix, Inc. is a global provider of Software as a Service (SaaS), connectivity
    services, engineering services, intelligent hardware solutions for the Internet of
    Things (IoT) and Remote Environment Management (REM). Lantronix enables its
    customers to provide reliable and secure IoT Intelligent Edge and OOBM solutions
    while accelerating time to market. Lantronix’ products and services dramatically
    simplify the creation, development, deployment, and management of IoT projects
    while providing quality, reliability and security across hardware, software, and
    solutions.

    With three decades of proven experience in creating robust IoT technologies and
    OOBM solutions, Lantronix is an innovator in enabling its customers to build new
    business models, leverage greater efficiencies and realize the possibilities of the
    Internet of Things. Lantronix’ solutions are deployed inside millions of machines
    at data centers, offices, and remote sites serving a wide range of industries,


                                            8
 Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 9 of 16 PageID #: 9




       including energy, agriculture, medical, security, manufacturing, distribution,
       transportation, retail, financial, environmental and government.

       26.      On June 15, 2021, the Company caused to be filed with the SEC a Schedule 14A

Definitive Proxy Statement (the “Proxy Statement”) in connection with the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       27.      The Proxy Statement, which recommends that the Company’s shareholders vote in

favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) the financial analyses performed by the Company’s financial advisor, Northland, in connection

with its fairness opinion; and (ii) the sales process leading up to the Proposed Transaction.

       28.      The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the E&S

Sale Transaction; (ii) Reasons for the E&S Sale Transaction and Recommendation of the CSI

Board of Directors; and (iii) Opinion of CSI’s Financial Advisor.

       29.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote on the Proposed Transaction, Communications

Systems shareholders will be forced to make a voting decision on the Proposed Transaction

without full disclosure of all material information. In the event the Proposed Transaction is

consummated, Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Northland’s Analyses

       30.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Northland.

       31.      With respect to Northland’s “Discounted Cash Flow Analysis,” the Proxy

Statement fails to disclose the stand-alone unlevered, after-tax free cash flows that the E&S




                                                 9
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 10 of 16 PageID #: 10




segment business was forecasted to generate during the calendar years ending December 31, 2021

through December 31, 2025 and all underlying line items. Notably, the cash flows were “based on

financial projections and estimates of [Communications Systems’s] management.” This

information must be disclosed to allow shareholders to assess the value of the Proposed

Transaction consideration and, in turn, make a more fully informed vote in connection with the

Proposed Transaction.

       32.      Further, with respect to Northland’s “Discounted Cash Flow Analysis,” the Proxy

Statement also fails to disclose: (1) the net operating loss carryforwards expected by

Communications System’s management and utilized by Northland in its analysis; (2) the terminal

values for the E&S segment; and (3) the individual inputs and assumptions underlying the (i) range

of discount rates of 14.7% to 17.7%; and (ii) perpetuity growth rates of 0.0% to 0.4%.

       33.      The Proxy Statement fails to disclose the individual multiples and financial metrics

for the companies and transactions observed by Northland in its “Selected Public Companies

Analysis” and “Selected Precedent Transactions Analysis.”

       34.      The valuation methods, underlying assumptions, and key inputs used by

Northland in rendering its purported fairness opinion must be fairly disclosed to the Company’s

shareholders. The description of Northland’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, the Company’s shareholders are unable to fully understand Northland’s fairness opinion

and analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to vote for or against the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to the Company’s

shareholders.




                                                10
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 11 of 16 PageID #: 11




             2. Material Omissions Concerning the Sales Process Leading up to the Proposed
                Transaction

       35.      The Proxy Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

       36.      First, while the Proxy Statement provides that the Company “entered into

confidentiality agreements with certain potential buyers of the E&S Segment” it fails to disclose

the terms of such confidentiality agreements, including whether such agreements contained

standstill provisions with a “don’t ask, don’t waive” (DADW) provision (including its time of

enforcement) that would preclude potential buyers from making a superior offer for some or all of

the E&S segment. See Proxy Statement at 21.

       37.      Without this information, the Company’s shareholders may have the mistaken

belief that potential suitors are or were permitted to submit superior proposals for all or a portion

of the E&S segment, when in fact they are or were contractually prohibited from doing so. This

information is material because a reasonable Communications Systems shareholder would want to

know, prior to voting for or against the Proposed Transaction, whether such parties are or were

foreclosed from submitting a superior proposal.

       38.      Second, the Proxy Statement fails to disclose, with sufficient specificity, the terms

and values of all offers, proposals, indications of interest, and letters of intent received by the

Company with respect to the sale of some or all of its E&S segment.

       39.      Around February 2021, Northland “continued to solicit indications of interest

regarding a transaction involving the E&S Segment” and the Company entered into confidentiality

agreements with certain potential buyers for the E&S segment, shared certain financial and other

business information with such parties, and discussed potential alternative proposals regarding the

E&S segment business. See Proxy Statement at 21. The Proxy Statement then summarily provides



                                                 11
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 12 of 16 PageID #: 12




that “none of the potential proposals discussed with other parties matched the value to shareholders

and certainty of closing contemplated by Lantronix’s February 5, 2021 letter of intent.” 1 See Id.

Yet the Proxy Statement fails to disclose the specific terms and values of all such offers, proposals,

and indications of interest.

        40.     Similarly, the Proxy Statement summarily provides that the Board held a special

meeting on April 27, 2021 where it “reviewed the history of discussions with . . . Company A,

Company B, and other potential purchasers contacted to gauge potential interest in the E&S

Segment business, noting that none of these discussions resulted in receiving an indication of

interest or offer to purchase the E&S Segment on terms that it considered to be competitive with

Lantronix’s offer.” 2 See Proxy Statement at 24. Yet the Proxy Statement fails to disclose the

specific terms and values of all such offers and indications of interest from Company A, Company

B, and other potential purchasers.

        41.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        42.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.



1
 Lantronix’s February 5, 2021 letter of intent purports to reflect a base purchase price of $25
million and a $7 million potential earnout contingent upon meeting certain revenue targets. See
Proxy Statement at 21.
2
  According to the Proxy Statement, on April 8 2021, the Company had an introductory call with
the CEO of Company B, a private business the Company viewed as a competitor to its E&S
segment. But for some reason the Company cancelled a planned follow-up call with Company B
the next week without disclosing the reason for doing so in the Proxy Statement. See Proxy
Statement at 23.

                                                 12
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 13 of 16 PageID #: 13




       43.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

       44.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

       45.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       46.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       47.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       48.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.




                                                13
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 14 of 16 PageID #: 14




       49.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       50.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       51.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       52.     In addition, as the Proxy Statement sets forth at length, and as described herein, the




                                                 14
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 15 of 16 PageID #: 15




Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       53.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       54.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and




                                               15
Case 1:21-cv-03835-EK-PK Document 1 Filed 07/08/21 Page 16 of 16 PageID #: 16




       E.     Granting such other and further relief as the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: July 8, 2021                                 Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)
                                                    667 Madison Avenue, 5th Floor
                                                    New York, NY 10065
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com
                                                            zhalper@halpersadeh.com

                                                    Counsel for Plaintiff




                                               16
